Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 4/24/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The rejection of claims 91-97, 100-107, 109-117, 119-127, and 129-130 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chacko 1 (Journal of Applied Physiology, 2008) in view of Chacko 2 (Archives of Disease in Childhood: Fetal and Neonatal Edition, 2010) in further view of Sunehag (Pediatric Research, 1997) is maintained for the reasons of record and those set forth below.
The rejection of claims 91-130 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chacko 1 (Journal of Applied Physiology, 2008) in view of Chacko 2 (Archives of Disease in Childhood: Fetal and Neonatal Edition, 2010) in further view of Sunehag (Pediatric Research, 1997) in further view of Jenssen (European Journal of Clinical Investigation, 1993) in further view of Wolfe (Investigation of 
Applicant argues that the prior art is not enabled for analyzing a blood sample comprising no more than one mass spectrometric reading to measure fractional gluconeogenesis.
Applicant’s arguments have been fully considered but are not found persuasive.   Chacko 1 teaches analyzing a blood sample to measure fractional gluconeogenesis comprising no more than one mass spectrometric reading (Method; Results; page 944, right column; Figure 1). This is running an analysis on a blood sample comprising no more than one mass spectrometric reading, which has been previously taken from the patient wherein the glucose in the blood sample had been previously labeled by deuterium (a label) administered to the patient, in order to obtain a value or set of values for fractional gluconeogenesis.  The examiner considers the disclosure of Chacko 1 to be a fully enabled, and no argument or evidence has been put in the record to the contrary. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 28, 2021